Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/24/2020 is being considered by the examiner.
Drawings
The drawing submitted on 06/03/2019 is considered by the examiner.
Allowable Subject Matter
Claims 1-5, 7-8, 10-15, 18-20 and 23-24 are allowed.
The prior arts of record alone or in combination failed to teach, the limitation of Claim 1, specifically the training of emotional model and recognition of emotional category on the second utterance based on the emotional model, “training a first machine learning model, using the acoustic feature vector and the indication, to determine an acoustic-based model configured to detect a sentiment category associated with audio data; training a second machine learning model, using the word embedding feature vector and the indication, to determine a lexical-based model configured to detect a sentiment category associated with text data; determining, using the first acoustic-based model and first loss value associated with the lexical-based model, a combined sentiment detection model; and storing the combined sentiment detection model; and during a second time period after the first time period: receiving input audio data representing a second utterance; determining a first feature vector representing acoustic features of at least a portion of the input audio data; and processing the first feature vector using the for claim 5, determining a first portion of the input audio data corresponding to at least a first word of the first input; determining, using a combined sentiment detection model and the first feature data, first model output data, wherein the combined sentiment detection model is trained using training audio data and training lexical data representing meaning of the training audio data; determining a second portion of the input audio data corresponding to at least a second word of the first input; determining second feature data using the second portion; determining, using the combined sentiment detection model and the second feature data, second model output data; and determining, using the first model output data and the second model output data, a sentiment corresponding to the first input.”; for claim 13, “receive input audio data representing a first input by a first user and a second input by a second user; determine that a first portion of the input audio data corresponds to a user profile associated with the first user; determine that a second portion of input audio data does not correspond to the user profile; discard the second portion of the input audio data; determine first feature data representing acoustic features corresponding to the first portion of the input audio data; and determine, using a combined sentiment detection model, the first feature data, the second feature data, a sentiment corresponding to the first input, wherein the combined sentiment detection model is trained using training audio data and training lexical data representing meaning of the training audio data.”.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record Wasserblat et al.(US 8676586 B2) teach: (Abstract) A method and apparatus for analyzing and segmenting a vocal interaction captured in a test audio source, the test audio source captured within an environment. The method and apparatus first use text and acoustic features extracted from the interaction with tagging information, for constructing a model. Then, at production time, text and acoustic features are extracted from the interactions, and by applying the model, tagging information is retrieved for the interaction, enabling analysis, flow visualization or further processing of the interaction.
Cunico et al. (US 2016/0042226 A1) teach: [0019] In the exemplary embodiment, sentiment analysis program 160 provides a real-time or near real-time sentiment analysis of the attendee in the video conference to a meeting moderator for display on moderator display 125. The attendee's sentiment which may be a graphical representation of the attendee's sentiment, for example, a color coded sentiment bar with a sliding indicator to show an attendee's real -time sentiment as depicted in FIG. 3 may be displayed on moderator display 125. In addition, in an embodiment, sentiment analysis program 160 determines sentiment analysis for each of the attendees in a video conference and compiles an aggregate real-time sentiment of the video conference. The real-time aggregate sentiment representing an average sentiment for all of the video conference attendees may be displayed on moderator display 125 as a graphical representation of the aggregate real-time sentiment. 
The prior art of record Goel et al. (US 2018/0308487 A1) teach: [0032] In an aspect of present invention a system for providing real-time transcripts of spoken text is disclosed. The system comprising: a speech to text engine for converting an input speech of an end user into a text input, the text input comprises one or more sequence of recognized word strings or a word lattice in text form; a semantic engine to receive the text input for producing one or more transcripts using a language model and extracting semantic meanings for said one or more transcript; wherein the semantic engine utilizes a grammar model and the language model to extract meaning for said one or more transcripts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-5878.  The examiner can normally be reached on Monday -Friday, EST (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2656